MEMORANDUM **
Mario Rene Aguilar-Lorenzana, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ decision adopting and affirming an immigration judge’s decision denying his application for cancellation of removal on the ground that he did not meet the hardship requirement of 8 U.S.C. § 1229b(b)(l)(D). As Aguilar-Lorenzana acknowledges, 8 U.S.C. § 1252(a)(2)(B)® deprives us of jurisdiction to review the agency’s discretionary hardship determination. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). He contends, rather, that the Board and IJ denied him due process by failing to consider all of the relevant factors, including evidence of crime in Guatemala. Because the IJ discussed this evidence in his decision, Aguilar-Lorenzana has not raised a color-able due process claim conferring jurisdiction on us. See id. We therefore dismiss the petition for review for lack of jurisdiction.
*671PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.